Plaintiff in error, Porter, was convicted in the district court of Payne county of keeping a place in the town of Cushing, with the felonious intent and purpose of selling intoxicating liquors. To reverse the judgment rendered on the verdict, he appealed by filing in this court on June 29, 1918, a petition in error with case-made.
In the case of Proctor v. State, 15 Okla. Cr. 338,176 P. 771, the statute upon which this prosecution is based was held unconstitutional and void. For the reasons stated in the opinion in that case, the judgment is reversed. *Page 695